Name: Commission Regulation (EC) No 2731/1999 of 21 December 1999 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: international trade;  economic geography;  tariff policy;  executive power and public service;  plant product;  trade
 Date Published: nan

 Avis juridique important|31999R2731Commission Regulation (EC) No 2731/1999 of 21 December 1999 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT) Official Journal L 328 , 22/12/1999 P. 0039 - 0040COMMISSION REGULATION (EC) No 2731/1999of 21 December 1999amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community(1), as last amended by Decision 97/803/EC(2), and in particular Article 108a(5) thereof,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) and repealing Regulation (EEC) No 715/90(3), and in particular Article 30(1) thereof,Whereas:(1) Commission Regulation (EC) No 2603/97(4), as amended by Regulation (EC) No 1595/98(5), lays down the detailed implementing rules for the annual import of 160000 tonnes of rice in husked rice equivalent originating in the ACP countries or the overseas countries and territories (OCTs). Experience has shown that the applications submitted for each tranche relate to a total quantity far exceeding that available and thus result in the issue of licences for reduced quantities. There are therefore grounds for tightening up the conditions under which applications are submitted so that they are submitted by operators who are commercially engaged in the import or export of rice. The amount of the security in respect of the licence should also be increased.(2) Article 9(3) of Regulation (EC) No 2603/97 allows operators to withdraw applications for licences where a reduction percentage is applied. In the light of experience, there are grounds for limiting withdrawal of applications to cases where the application of a reduction percentage would result in the issue of an import licence for a quantity that is not economically viable.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2603/97 is hereby amended as follows:1. In Article 8(5) the first indent is replaced by the following: "- applications must be submitted by natural or legal persons who, in at least one of the three years preceding the date of submission of the application, have been engaged in the commercial import or export of rice and were entered in a public register of a Member State. Proof of import or export shall be furnished by the production of at least two duly endorsed import or export licences or by customs declarations where applicable,".2. Article 8(6) is replaced by the following: "6. Notwithstanding Article 10 of Commission Regulation (EC) No 1162/95(6), the security for import licences shall be EUR 120 per tonne."3. Article 9(3) is replaced by the following: "3. Where the quantity for which the licence is required is less than 20 tonnes following the application of the percentage reduction referred to in paragraph 2, the licence application may be withdrawn within a period of two working days from the date of publication of the regulation fixing that percentage. The security shall be released immediately."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 263, 19.9.1991, p. 1.(2) OJ L 329, 29.11.1997, p. 50.(3) OJ L 215, 1.8.1998, p. 12.(4) OJ L 351, 23.12.1997, p. 22.(5) OJ L 208, 24.7.1998, p. 21.(6) OJ L 263, 19.9.1991, p. 1.